—In an action, inter alia, to recover under an insurance policy, plaintiff appeals, as limited by her brief, (1) from so much of an order of the Supreme Court, Queens County (Lerner, J.), dated August 13, 1984, as granted respondent’s motion to dismiss the second and third causes of action and to extend the time in which to file an answer, and denied so much of plaintiff’s cross motion which was for a special preference, and (2) from so much of an order of the same court (Santucci, J.), dated February 8, 1985, as denied plaintiff’s cross motion to dismiss respondent’s affirmative defenses.
Orders affirmed, insofar as appealed from, without costs or disbursements.
However unfair the respondent’s treatment of its insured may be, the causes of action dismissed by Special Term have no legal basis in this State. The affirmative defense of fraud should be tried. Lazer, J. P., O’Connor, Weinstein and Niehoff, JJ., concur.